 



Exhibit 10(c)

THE SHERWIN-WILLIAMS COMPANY

2006 Stock Plan For Nonemployee Directors

      1. Purpose. The purpose of this 2006 Stock Plan for Nonemployee Directors
is to attract and retain Nonemployee Directors of The Sherwin-Williams Company.

      2. Definitions. As used in this Plan,



        (a) “Appreciation Right” means a right granted pursuant to Section 5 of
this Plan.           (b) “Base Price” means the price to be used as the basis
for determining the Spread upon the exercise of an Appreciation Right.          
(c) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 8 of this Plan, such committee (or subcommittee).           (d) “Code”
means the Internal Revenue Code of 1986, as amended from time to time.          
(e) “Common Stock” means Common Stock, par value $1.00 each, of the Company or
any security into which such shares of Common Stock may be changed by reason of
any transaction or event of the type referred to in Section 9 of this Plan.    
      (f) “Company” means The Sherwin-Williams Company, an Ohio corporation, and
its successors.           (g) “Date of Grant” means the date specified by the
Board on which a grant of Option Rights or Appreciation Rights, or a grant or
sale of Restricted Stock or Restricted Stock Units, will become effective (which
date will not be earlier than the date on which the Board takes action with
respect thereto).           (h) “Effective Date” means the date immediately
following the date that this Plan is approved by the shareholders of the
Company.           (i) “Evidence of Award” means an agreement, certificate,
resolution or other type or form of writing or other evidence that sets forth
the terms and conditions of Option Rights, Appreciation Rights, or a grant or
sale of Restricted Stock or Restricted Stock Units. An Evidence of Award may be
in an electronic medium, may be limited to notation on the books and records of
the Company and need not be signed by a representative of the Company or a
Participant.           (j) “Market Value Per Share” means, as of any particular
date, the average of the highest and lowest reported sales prices of the Common
Stock during normal trading hours on the New York Stock Exchange Composite Tape
or, if not listed on such exchange, on any other national securities exchange on
which the Common Stock is listed. If there is no regular public trading market
for such Common Stock, the Market Value Per Share of the Common Stock shall be
determined by the Board.           (k) “Nonemployee Director” means a member of
the Board of Directors of the Company, who is not an employee of the Company.  
        (l) “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.           (m) “Option Price” means the
purchase price payable on exercise of an Option Right.           (n) “Option
Right” means the right to purchase shares of Common Stock upon exercise of an
option granted pursuant to Section 4 of this Plan.

1



--------------------------------------------------------------------------------



 





        (o) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a Nonemployee Director.    
      (p) “Plan” means The Sherwin-Williams Company 2006 Stock Plan for
Nonemployee Directors, as may be amended from time to time.          
(q) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.           (r) “Restriction Period”
means the period of time during which Restricted Stock Units are subject to
restrictions, as provided in Section 7 of this Plan.           (s) “Restricted
Stock Unit” means an award made pursuant to Section 7 of this Plan of the right
to receive shares of Common Stock or cash at the end of a specified period.    
      (t) “Spread” means the excess of the Market Value Per Share on the date
when an Appreciation Right is exercised over the Base Price provided for in the
Appreciation Right.           (u) “Subsidiary” means a corporation, company or
other entity (i) at least 50 percent of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but at least 50 percent of whose ownership interest representing the right
generally to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company.

      3. Shares Subject to this Plan.



        (a) Maximum Shares Available Under Plan.



        (i) Subject to adjustment as provided in Section 9 of this Plan, the
number of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights; (B) as Restricted Stock and
released from substantial risks of forfeiture thereof; (C) in payment of
Restricted Stock Units; or (D) in payment of dividend equivalents paid with
respect to Restricted Stock Units will not exceed in the aggregate 200,000
shares of Common Stock, plus any shares of Common Stock relating to awards that
expire or are forfeited or are cancelled under this Plan. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.           (ii) Shares of Common Stock covered by an award granted
under this Plan shall not be counted as used unless and until they are actually
issued and delivered to a Participant. Without limiting the generality of the
foregoing, upon payment in cash of the benefit provided by any award granted
under this Plan, any shares of Common Stock that were covered by that award will
be available for issue or transfer hereunder. Notwithstanding anything to the
contrary contained herein: (A) shares of Common Stock tendered in payment of the
Option Price of a Option Right shall not be added to the aggregate plan limit
described above; (B) shares of Common Stock that are repurchased by the Company
with Option Right proceeds shall not be added to the aggregate plan limit
described above; and (C) all shares of Common Stock covered by an Appreciation
Right, to the extent that it is exercised and settled in shares of Common Stock,
and whether or not shares of Common Stock are actually issued to the Participant
upon exercise of the right, shall be considered issued or transferred pursuant
to this Plan.



        (b) Restricted Stock and Restricted Stock Units Limit. Notwithstanding
anything in this Section 3, or elsewhere in this Plan, to the contrary and
subject to adjustment pursuant to Section 9 of this Plan, the aggregate number
of shares of Common Stock issued as Restricted

2



--------------------------------------------------------------------------------



 



  Stock (and released from substantial risks of forfeiture) or Restricted Stock
Units shall not exceed 200,000.

      4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:



        (a) Each grant will specify the number of shares of Common Stock to
which it pertains subject to the limitations set forth in Section 3 of this
Plan.           (b) Each grant will specify an Option Price per share, which may
not be less than the Market Value Per Share on the Date of Grant.          
(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Board.    
      (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.           (e) Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such
Participant remain unexercised.           (f) Each grant will specify the period
or periods of continuous service by the Optionee with the Company that is
necessary before the Option Rights or installments thereof will become
exercisable. A grant of Option Rights may provide for the earlier exercise of
such Option Rights in the event of death or disability of the Participant.    
      (g) No Option Right will be exercisable more than 10 years from the Date
of Grant.           (h) Each grant of Option Rights will be evidenced by an
Evidence of Award. Each Evidence of Award shall be subject to this Plan and
shall contain such terms and provisions, consistent with this Plan, as the Board
may approve.

      5. Appreciation Rights. The Board may also authorize the granting
Appreciation Rights to any Participant. An Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Each grant of Appreciation Rights will be
subject to all of the requirements contained in the following provisions:



        (a) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Participant or retain
in the Board the right to elect among those alternatives.           (b) Any
grant may specify that the amount payable on exercise of an Appreciation Right
may not exceed a maximum specified by the Board at the Date of Grant.          
(c) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.           (d) Any grant may specify that such
Appreciation Right may be exercised only in the event of, or earlier in the
event of, death or disability of the Participant.           (e) Each grant of
Appreciation Rights will specify a Base Price, which may not be less than the
Market Value Per Share on the Date of Grant.

3



--------------------------------------------------------------------------------



 





        (f) Successive grants may be made to the same Participant regardless of
whether any Appreciation Rights previously granted to the Participant remain
unexercised.           (g) No Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.           (h) Each grant of
Appreciation Rights will be evidenced by an Evidence of Award, which Evidence of
Award will describe such Appreciation Rights, and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

      6. Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:



        (a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.           (b) Each such grant
or sale may be made without additional consideration or in consideration of a
payment by such Participant that is less than the Market Value Per Share at the
Date of Grant.           (c) Each such grant or sale will provide that the
Restricted Stock covered by such grant or sale will be subject to a “substantial
risk of forfeiture” within the meaning of Section 83 of the Code for a period to
be determined by the Board at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture as provided in Section 6(e) below
or in the event of death or disability of the Participant.           (d) Each
such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).          
(e) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.           (f) Each grant or sale of Restricted Stock will be
evidenced by an Evidence of Award and will contain such terms and provisions,
consistent with this Plan, as the Board may approve. Unless otherwise directed
by the Board, all certificates representing shares of Restricted Stock will be
held in custody by the Company until all restrictions thereon will have lapsed,
together with a stock power or powers executed by the Participant in whose name
such certificates are registered, endorsed in blank and covering such Shares.

      7. Restricted Stock Units. The Board may also authorize the granting or
sale of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in the following provisions:



        (a) Each such grant or sale will constitute the agreement by the Company
to deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions during the Restriction Period as the Board may specify.

4



--------------------------------------------------------------------------------



 





        (b) Each such grant or sale may be made without additional consideration
or in consideration of a payment by such Participant that is less than the
Market Value Per Share at the Date of Grant.           (c) Each such grant or
sale will be subject to a Restriction Period, as determined by the Board at the
Date of Grant, and may provide for the earlier lapse or other modification of
such Restriction Period in the event of death or disability of the Participant.
          (d) During the Restriction Period, the Participant will have no right
to transfer any rights under his or her award and will have no rights of
ownership in the Restricted Stock Units and will have no right to vote them, but
the Board may at the Date of Grant, authorize the payment of dividend
equivalents on such Restricted Stock Units on either a current, deferred or
contingent basis, either in cash or in additional shares of Common Stock.    
      (e) Each grant or sale will specify the time and manner of payment of
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
          (f) Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.

      8. Administration of this Plan.



        (a) This Plan will be administered by the Board, which may from time to
time delegate all or any part of its authority under this Plan to the
Compensation and Management Development Committee or any other committee of the
Board (or a subcommittee thereof), as constituted from time to time. To the
extent of any such delegation, references in this Plan to the Board will be
deemed to be references to such committee or subcommittee.           (b) The
interpretation and construction by the Board of any provision of this Plan or of
any agreement, notification or document evidencing the grant of Option Rights,
Appreciation Rights, Restricted Stock or Restricted Stock Units and any
determination by the Board pursuant to any provision of this Plan or of any such
agreement, notification or document will be final and conclusive.

      9. Adjustments. The Board may make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights and Restricted Stock Units granted hereunder, in the Option
Price and Base Price provided in outstanding Appreciation Rights, and in the
kind of shares covered thereby, as the Board, in its sole discretion, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, may provide in substitution
for any or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced. The Board may also make or provide for such adjustments in
the numbers of shares specified in Section 3 of this Plan as the Board in its
sole discretion may determine is appropriate to reflect any transaction or event
described in this Section 9.

      10. Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who

5



--------------------------------------------------------------------------------



 



are foreign nationals or who reside outside of the United States of America as
the Board may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom.

      11. Transferability.



        (a) No Option Right or Appreciation Right granted under this Plan shall
be transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Option Rights and
Appreciation Rights will be exercisable during the Participant’s lifetime only
by him or her or, in the event of the Participant’s legal incapacity to do so,
by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.  
        (b) The Board may specify at the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights or upon the
termination of the Restriction Period applicable to Restricted Stock Units or
(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.

      12. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan and any grants made hereunder comply with the
provisions of Section 409A of the Code. This Plan and any grants made hereunder
shall be administrated in a manner consistent with this intent, and any
provision that would cause this Plan or any grant made hereunder to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of Participants).

      13. Effective Date. This Plan will be effective as of the Effective Date.
No grants will be made under The Sherwin-Williams Company 1997 Stock Plan for
Nonemployee Directors on or after the Effective Date.

      14. Amendments.



        (a) The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the shares of Common Stock are not traded
on the New York Stock Exchange, the principal national securities exchange upon
which the shares of Common Stock are traded or quoted, then, such amendment will
be subject to shareholder approval and will not be effective unless and until
such approval has been obtained.           (b) The Board will not, without the
further approval of the shareholders of the Company, authorize the amendment of
any outstanding Option Right to reduce the Option Price. Furthermore, no Option
Right will be cancelled and replaced with awards having a lower Option Price
without further approval of the shareholders of the Company. This Section 14(b)
is intended to prohibit the repricing of “underwater” Option Rights and will not
be construed to prohibit the adjustments provided for in Section 9 of this Plan.
          (c) Subject to Section 15(b) hereof, the Board may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Subject to Section 9 above, no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

6



--------------------------------------------------------------------------------



 



      15. Termination. No grant will be made under this Plan more than 10 years
after the date on which this Plan is first approved by the shareholders of the
Company, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.

      16. Governing Law. This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

      17. Miscellaneous Provisions.



        (a) The Company will not be required to issue any fractional shares of
Common Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.           (b) This Plan
will not confer upon any Participant any right with respect to continuance of
service as Director with the Company, nor will it interfere in any way with any
right the Company would otherwise have to terminate such Participant’s service
at any time.           (c) Unless otherwise determined by the Board, if a
Nonemployee Director subsequently becomes an employee of the Company or
Subsidiary while remaining a member of the Board, any Option Rights,
Appreciation Rights, Restricted Stock or Restricted Stock Units held under the
Plan by such individual at the time of such commencement of employment will not
be effected hereby.           (d) No award under this Plan may be exercised by
the holder thereof if such exercise, and the receipt of cash or stock
thereunder, would be, in the opinion of counsel selected by the Board, contrary
to law or the regulations of any duly constituted authority having jurisdiction
over this Plan.           (e) No Participant shall have any rights as a
stockholder with respect to any shares subject to awards granted to him or her
under this Plan prior to the date as of which he or she is actually recorded as
the holder of such shares upon the stock records of the Company.          
(f) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive compensation otherwise payable by the Company to the
Participant.           (g) Participants shall provide the Company with a written
election form setting forth the name and contact information of the person who
will have beneficial ownership rights upon the death of the Participant.    
      (h) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.

7